DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 					Response to Amendment
2.	This office action is in response to applicant’s communication filed on 01/19/2021 in response to PTO Office Action mailed on 11/06/2020.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
3.	In response to the last Office Action, claims 8-12 and 14-19 have been amended.  Claims 13 and 20 are canceled.  Claim 21 is added.  As a result, claims 8-12, 16-19 and 21 are pending in this office action.
Response to Arguments
4.	 Applicant's arguments with respect to claims 8-12, 16-19 and 21 have been fully considered but are moot in new ground(s) of rejection.
	Applicant’s argument with respect to claim 1 states “There is no disclosure of identifying relationships between entries based on a chain of co-occurrences of those entities within common document across different ontologies to which the first entity belongs…”.
	In response to Applicant’s argument, the Examiner disagrees because the Hsiao reference discloses the parent concept/ontology node or the child concept/ontology node is obtained from co-occurrence measure of entities [e.g. words] within network documents (See para. [0098]. The Hsiao reference discloses the user can drill down or up within any parent-child within common document across different ontologies. However, the newly cited reference Gardener discloses a document viewer allows a user to call up a specific document from a specified corpus that contains a keyword of interest. All of the ontology concepts contained within the document may be presented in a hierarchy pane or display 920, and highlighted or otherwise identified in the text appearing in text display 930. Recognized relationships may also be highlighted or otherwise identified in the text. Where concepts of the correct types are potentially connected by appropriate relationships within a specified distance with a sentence, they may be highlighted or otherwise identified as suggested candidate assertions in a candidate assertion pane or display 940. Existing assertions already in the ontology, and those suggested by the automated text-mining may also be highlighted or otherwise identified (See Figure 9 and para. [0141]. Therefore, the combination of Hsiao and Gardner still discloses the claimed invention.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 8-12 and 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (US 2011/0264649 A1) and in view of Gardner et al. (US 2006/0053382 A1), hereinafter Gardner.
Referring to claims 8 and 15, Hsiao discloses a system for accessing faceted information using ontologies (See para. [0148] and Figures 6A, 6B, a semantic annotation system includes a user interface for a knowledge factory which provides flexible and effective visualization for multiple ontologies), the system comprising at least one processor (See para. [0157] and para. [0159], using multiple processors or a single processor) configured to: 
retrieve information for a first entity of a search including different ontologies to which the first entity belongs (See para. [0062], user submits query terms “I.M.PEI and Museum”, retrieving different ontologies associated with the query terms “Architect”, “Architecture”, “Arts” and etc.);
present the different ontologies of the first entity on a user interface and select a presented ontology of the first entity (See para.[0062]  presenting ontology concepts that were annotated to documents containing the search terms “I.M.Pei and Museum”. The results of this search, for the term "I.M.Pei", can be the following ontology concepts associated with it: Architect, Architecture, Modernity, and Chinese. For the term "Museum", the following ontology concepts associated with it can be found: Architecture, Arts. The system can then sort the concepts, resulting in: Architecture (2), Architect (1), Modernity (1), Chinese (1), Arts (1). Then the system can use "I.M.Pei", "Museum", and "Architecture" as search terms to search the knowledge base. Then the system can use "I.M.Pei", "Museum", and "Architect" as search terms to search the knowledge base. Then the system can use "I.M.Pei", "Museum", and "Modernity" as search terms to search the knowledge base. Then the system can use "I.M.Pei", "Museum", and "Chinese" as search terms to search the knowledge base. Then the system can use "I.M.Pei", "Museum", and "Arts" as search terms to search the knowledge base. Then the system can aggregate the search results, presenting them to the user in the order according to their relevancy score). 
 determine second entities co-occurring with the first entity within [documents]  of the selected ontology of the first entity (See para. [0062], para.[0097] , [0098], para. [0104]-para. [0108] and Figure 5B, determining terms/ontology elements of given ontology co-occurrence with query terms within network documents, For the term "Museum", the following ontology concepts associated with it can be found: Architecture, Arts. The system can then sort the concepts, resulting in: Architecture (2), Architect (1), Modernity (1), Chinese (1), Arts (1)) and 
present the determined second entities co-occurring with the first entity with the first entity on the user interface (See para [0062], para. [0097], para. [0098], para. [0104]-para. [0108], para. [0149], para. [0150] and Figure 6A, 6B, present ontology elements of associated ontologies for effective visualization, the system extracts co-occurrence probability for words in existing documents to estimate co-relation between the ontological parent node and its child node).
select a presented  second entity on the user interface and retrieve information for the second entity including different ontologies to which the second entity belongs (See para [0062], para. [0076]-para. [0078] and Figure 4A, 4B, the currently selected node (the Vision node is currently selected in FIG. 4A) can be highlighted in some fashion, For example, FIG. 4B shows the user interface of FIG. 4A after a user has selected the Museum Design Concept node. As shown, the user's point of view within the 3D space has been changed within the display area 402, the Museum Design Concept node has been highlighted (e.g., its color has been changed) and details of the corresponding content have been presented in the detailed display area 40, the nodes can be organized into parents and children. Parent nodes contain all of the content related to subsidiary information; the latter is organized as child nodes of a parent, with child nodes containing more detailed content than a parent displays. Child nodes may themselves be parents of other child nodes, and so on, so that by drilling down within any parent-child node cluster, users may find nodes within nodes--with each child node containing a more refined and detailed knowledge set);
 	present the different ontologies of the second entity on the user interface and select a presented ontology of the second ontology (See para [0062], para. [0076]-para. [0078] and Figure 4A, 4B, for example, FIG. 4B shows the user interface of FIG. 4A after a user has selected the Museum Design Concept node. As shown, the user's point of view within the 3D space has been changed within the display area 402, the Museum Design Concept node has been highlighted (e.g., its color has been changed) and details of the corresponding content have been presented in the detailed display area 40, the ontology or concept nodes can be organized into parents and children. Parent nodes contain all of the content related to subsidiary information; the latter is organized as child nodes of a parent, with child nodes containing more detailed content than a parent displays. Child nodes may themselves be parents of other child nodes, and so on, so that by drilling down within any parent-child node cluster, users may find nodes within nodes--with each child node containing a more refined and detailed knowledge)
determining third entities co-occurring with the second entity within documents of the selected ontology of the second entity and present the determined entities co-occurring with the second entities on the user interface; and select a presented third entity on the user interface and identify relationship between the first entity and the third entity based on co-occurrence of the first entity and the second entity in the selected ontology of the first entity and co-occurrence of the second entity and the third entity in the selected ontology of the second entity (See para [0062], para. [0076]-para. [0078] and Figure 4A, 4B, for example, FIG. 4B shows the user interface of FIG. 4A after a user has selected the Museum Design Concept node. As shown, the user's point of view within the 3D space has been changed within the display area 402, the Museum Design Concept node has been highlighted (e.g., its color has been changed) and details of the corresponding content have been presented in the detailed display area 40, the ontology or concept nodes can be organized into parents and children [e.g. third entity and so on]. Parent nodes contain all of the content related to subsidiary information; the latter is organized as child nodes of a parent, with child nodes containing more detailed content than a parent displays. Child nodes may themselves be parents of other child nodes, and so on, so that by drilling down within any parent-child node cluster, users may find nodes within nodes--with each child node containing a more refined and detailed knowledge).
Hsiao discloses determine entities within the different ontologies co-occurring with the first entity within documents but does not explicitly disclose determine entities within the different ontologies co-occurring with the first entity, second entity and a third entity within a single common document.  
However, Gardner discloses determine entities within the different ontologies co-occurring with the first, second and a third entity within a single common document (See para. [0141] and Figure 9A, the document viewer may, for example, enable a user to call up a specific document from a specified corpus that contains a keyword of interest. All of the ontology concepts contained within the document may be presented in a hierarchy pane or display 920, and highlighted or otherwise identified in the text appearing in text display 930. Recognized relationships may also be highlighted or otherwise identified in the text. Where concepts of the correct types are potentially connected by appropriate relationships within a specified distance with a sentence, they may be highlighted or otherwise identified as suggested candidate assertions in a candidate assertion pane or display 940. Existing assertions already in the ontology, and those suggested by the automated text-mining may also be highlighted or otherwise identified).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the determine step of the Hsiao’s system to determine entities co-occurring within documents to a single common document since a document is merely a collection of terms, and can be in many forms. Skilled artisan would have been motivated to determine entities co-occurring with the first entity within a common document taught by Gardner in the Hsiao system in order to facilitate finding highly relevant information (See Gardner, para. [0007], para. [0008]) In addition, both of the references Gardner and Hsiao) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data ontologies. This close relation between both of the references highly suggests an expectation of success.
As to claims 9 and 16, Hsiao discloses determine entities within the different ontologies of the first entity similar to the first entity (See para. [0062], user submits query terms “I.M.PEI and Museum”, retrieving different ontologies associated with the query terms “Architect”, “Architecture”, “Arts” and etc.). 
As to claims 10 and 17, Hsiao discloses identify relationships for the initial entity based on relationships of the similar entities to other entities (See para. [0062], for the term "I.M.Pei", can be the following ontology concepts associated with it: Architect, Architecture, Modernity, Chinese. For the term "Museum", the following ontology concepts associated with it can be found: Architecture, Arts. The system can then sort the concepts, resulting in: Architecture (2), Architect (1), Modernity (1), Chinese (1), Arts (1). Then the system can use "I.M.Pei", "Museum", and "Architecture" as search terms to search the knowledge base, then the system can aggregate the search results, presenting them to the user in the order according to their relevancy score). 
As to claims 11 and 18, Hsiao discloses filter the co-occurring second entities of the selected ontology of the first entity based on ontologies of the co-occurring second entities (See para. [0009] and para. [0129] and Figure 5D, reducing or filtering N dimensional information space in X dimensional space using co-relation analysis corresponding to ontologies). 
As to claims 12 and 19, Hsiao discloses filter documents containing the first, second or third entities based on ontologies of those entities (See para. [0081] and Figures 4B and 4C, after a user has changed the view point and selected the learning pathway, a updated pathway 408 is presented in the display area allow the user to follow a specified path through the information space, the dataset is corresponding to the selected viewpoint an learning pathway).
As to claim 14, Hsiao discloses is further configured to repeat selecting, determining and presenting co-occurring ontologies and co-occurring entities to identify additional relationships (See para. [0062], para.[0097] , [0098], para. [0104]-para. [0108] and Figure 5B, determining terms/ontology elements of given ontology co-occurrence with query terms within network documents, also note in para. [0071], para.[0081], para. [0136], para. [0137] and Figures 4A-4E, by selecting a parent node, a thumbnail description of the node’s content can be made to appear in a small information box closely associated with the node, by double left-clicking a node, its associated content can be presented in the detained display area, by single right-clicking, the same parent node, its child nodes can be displayed within the display area.  Organizing and presents content as shown in Figures 4A, 4B allows user to explore information space without losing the contextual information between nodes, relevant information or entities are clustered together, the user is allowed to repeat the search button to get the preferred results as many times as the user wants to). 
As to claim 21, Hsiao discloses repeat selecting, determining and presenting ontologies and co-occurring entities to identify additional relationships (See para [0062], para. [0076]-para. [0078], para. [0098] and Figure 4A, 4B, user can drill down within any parent-child node cluster, users may find nodes within nodes--with each child node containing a more refined and detailed knowledge, each ontological parent node and its child nodes are obtained from co-occurrence entities [e.g. words] within the network documents).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUK TING CHOI/Primary Examiner, Art Unit 2153